Title: From Thomas Jefferson to Stephen Cathalan, Jr., 28 June 1805
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


                  
                     Dear Sir 
                     
                     Washington June 28. 1805
                  
                  Since mine of May 5. your bill for 231D.09c has been duly paid to Capt. Hazard, whose acknolegement I have. since that too my loss of the wines & other articles shipped by the New Orleans has been confirmed, the vessel & cargo having been carried into Halifax, where the vessel was cleared, but the cargo condemned, on the supposition, I believe, of it’s being French property. I must therefore repeat the request in mine of May 5. to send me a new supply of the Hermitage vierge de Jourdan, only instead of one hundred bottles, let it be two hundred; for when I wrote that, I thought it possible that some respect for justice in so palpable a case might have saved my wines in the New Orleans. be so good as to send also some boxes of the fine dry figs of Marseilles, & of Brignolles. these things may still be here in time for the meeting of Congress which is early in December. for their amount you will be pleased to draw on me at 30. days sight, which is a great convenience to me, there being too little commerce here to procure bills which would suit Marseilles.   I learn from Capt. Hazard & with sincere regret, the afflicting loss you have sustained in your family, and offer my friendly condolance. be so good as to present my best respects to the remaining members of your family, whom I always recollect with interest, & accept yourself my friendly salutations and assurances of respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               